Citation Nr: 0601281	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-27 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an initial increased disability rating for 
solesus atrophy of the left calf muscle, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1964 to 
April 1967 and from September 1970 to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  Specifically, in that decision, the 
RO denied service connection for a low back disability.  
Additionally, the RO granted service connection for solesus 
atrophy of the left calf muscle, as secondary to the 
service-connected subtalar triple arthrodesis of the left 
ankle with a post-traumatic fracture of the left calcaneous, 
and awarded a compensable evaluation of 10 percent for this 
disability, effective from May 2003.  
Throughout the current appeal, the veteran has consistently 
asserted that he developed a chronic low back disability as a 
result of an injury that he sustained to his low back during 
his active military duty.  Service connection for a low back 
disability was considered by the originating agency both on a 
direct and a presumptive basis.  Hence, the Board's review on 
appeal is limited to those bases that were considered by the 
originating agency. 

However, in the report of a VA joints examination conducted 
in May 2000, the examiner opined that the veteran's 
"complaints of back pain . . . may be at least partially 
related to his prior history of knee surgery versus foot 
pain."  While service connection has been denied for a left 
knee disability (and an appeal concerning that denial was not 
perfected), service connection is currently in effect for 
subtalar triple arthrodesis of the left ankle with a 
post-traumatic fracture of the left calcaneous.  The 
originating agency has not adjudicated the issue of 
entitlement to service connection for a low back disorder as 
secondary to the service-connected left ankle disability and 
that matter cannot be afforded appellate review by the Board 
as it is not inextricably intertwined with the current 
appeal.  The matter of secondary service connection for a 
back disability is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and has obtained 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal.  

2.  The veteran did not exhibit a low back disability in 
service or arthritis of his lumbar spine within one year 
after discharge from service, and a low back disability is 
not otherwise associated with his active duty.  

3.  The service-connected solesus atrophy of the veteran's 
left calf muscle is manifested by complaints of cramps, pain, 
aching, and soreness in his left calf particularly upon 
prolonged walking and standing and with objective evaluation 
findings of decreased muscle strength in the left lower 
extremity, mild atrophy of the left calf muscle, and limited 
plantar flexion secondary to atrophy.  It is not shown that 
the service-connected left calf muscle disability is 
manifested by loss of deep fascia or normal firm resistance 
of his left calf muscle, or impairment of endurance.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred, or aggravated, in 
service, and arthritis of the lumbar spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.  The criteria for a disability rating greater than 
10 percent for solesus atrophy of the left calf muscle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.56, 4.73, Diagnostic Code 5311 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2005).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record:  (1)  that is necessary to substantiate the claim, 
(2)  that VA will seek to provide, and (3)  that the claimant 
is expected to provide.  In addition, VA must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§§3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

With regard to the issue of entitlement to service connection 
for a low back disability, the Board notes that, in a June 
2003 letter, the RO informed the veteran of VA's duties to 
notify and to assist him in regard to this claim.  In a 
subsequent letter dated in July 2004, the RO reiterated this 
information.  Importantly, the June 2003 notification letter 
was furnished to the veteran prior to the RO's initial denial 
of his claim for service connection for a low back disability 
in February 2004.  

Furthermore, both the June 2003 and July 2004 letters 
informed the veteran of the type of evidence necessary to 
support his service connection claim.  In addition, these 
documents notified the veteran that the RO would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  Also, the RO discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
the RO notified the veteran of his opportunity to submit 
"additional things," "any other evidence or information 
that . . . [he thought would] support . . . [his] claim," 
and "any evidence in . . . [his] possession that pertains to 
. . . [his] claim."  Thus, he may be considered advised to 
submit all pertinent evidence in his possession.  

Additionally, the February 2004 rating decision, the June 
2004 statement of the case (SOC), and the November 2004 
supplemental statement of the case (SSOC) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his service connection claim.  These documents 
also included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  In particular, the Board notes that, 
most recently, in November 2004, the SSOC continued to 
encourage the veteran to submit "evidence . . . [that his] 
current [low back] disability was incurred in service."  

With regard to the issue of entitlement to an initial 
increased rating for the service-connected solesus atrophy of 
the left calf muscle, the Board notes that, by the June 2003 
letter, the RO informed the veteran of the type of evidence 
necessary to support his claim for service connection for 
this muscle disability.  Specifically, the RO explained that 
evidence showing that his muscular disorder existed from his 
military service to the present time was needed.  In 
addition, the RO notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  Also, the RO discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
the RO notified the veteran of his opportunity to submit 
"additional things," "any other evidence or information 
that . . . [he thought would] support . . . [his] claim," 
and "any evidence in . . . [his] possession that pertains to 
. . . [his] claim."  

Thereafter, by the February 2004 rating action, the RO 
granted service connection for solesus atrophy of the left 
calf muscle and assigned an initial evaluation of 10 percent, 
effective from May 2003, for this disability.  Following 
receipt of notification of the decision, the veteran, in 
April 2004, submitted a notice of disagreement with the 
10 percent rating assigned to his service-connected left calf 
muscle disability.  This document is the first one in which 
the veteran raised the increased rating issue.  When, as in 
the present case, VA receives a notice of disagreement 
raising a new issue, VA is required to take proper action and 
to issue a statement of the case if the disagreement is not 
resolved.  However, VA is not required to provide notice of 
the information and evidence necessary to substantiate the 
newly raised claim pursuant to the VCAA.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

In any event, further review of the claims folder in the 
present case indicates that, in June 2004, the RO issued a 
statement of the case (SOC) that included the issue of 
entitlement to an initial increased for the service-connected 
left calf muscle disability.  The SOC, as well as the July 
2004 letter, notified the veteran of the relevant criteria 
and evidence necessary to substantiate this increased rating 
claim.  In addition, the SOC (as well as the SSOC 
subsequently furnished to the veteran and his representative 
in November 2004) included discussions regarding the evidence 
of record, adjudicative actions taken, and the reasons and 
bases for the denial of this issue.  Also, the July 2004 
letter discussed the type of evidence that VA would seek to 
provide and that which the veteran was expected to provide 
and informed the veteran of his opportunity to submit "any 
evidence in . . . [his] possession that pertains to . . . 
[his] claim."  Consequently, the Board concludes that the 
notification requirements of the VCAA are satisfied with 
regard to the veteran's claim for an initial increased rating 
for his service-connected left calf muscle disability.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied with respect to both issues 
on appeal, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  
Importantly, however, the purpose of the VCAA is to notify 
the appellant of the elements pertinent to his or her claim.  
See, Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection and initial increased rating claims currently on 
appeal.  The veteran has provided, to the best of his memory, 
all information regarding post-service low back and left calf 
muscle treatment that he has received.  See, e.g., hearing 
transcript (T.) at 16-20.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  In this regard, the Board 
notes that, at the personal hearing conducted before the 
undersigned Veterans Law Judge at the RO in April 2005, the 
veteran testified that he is not receiving current treatment 
for either his back condition or his left calf disability.  
T. at 3, 22.  

The Board acknowledges that, at the April 2005 personal 
hearing, the veteran further testified that, although he 
works part-time as a crossing guard, he also receives 
compensation from the Social Security Administration (SSA).  
T. at 8, 15-16, 20-21.  Importantly, however, according to 
the veteran's testimony, he receives SSA benefits based upon 
his history of multiple strokes.  T. at 20-21.  The veteran's 
recurrent stroke disorder is not a disability at issue in the 
current appeal.  Consequently, the Board finds that a remand 
of the veteran's case to the RO, through the AMC, to accord 
the agency an opportunity to procure, and to associate with 
his claims folder, copies of the SSA decision and supporting 
medical records is not necessary.  

Further review of the claims folder indicates that, while the 
veteran was accorded a VA examination of his 
service-connected left calf muscle disability during the 
current appeal, he has not been accorded a VA examination of 
his low back.  However, as discussed below, service medical 
records are negative for a specific injury to the back or for 
complaints of, treatment for, or findings of a low back 
disability.  The first contemporaneously recorded 
documentation of a low back disorder is dated many years 
after the veteran's separation from active military duty, and 
the claims folder contains no competent evidence that the 
veteran's current low back disability is associated with his 
active military duty.  The duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  See Charles v. 
Principi, 16 Vet. App. 370 (2002) & 38 USCA 5103A(a)(2).  
Consequently, the Board concludes that a remand to accord the 
veteran a relevant VA examination of his low back is not 
necessary.  

Accordingly, the Board finds that VA has satisfied its duties 
to notify and to assist the veteran, pursuant to the VCAA, 
with regard to the issues addressed in this decision.  
Accordingly, the Board will proceed to adjudicate the 
veteran's service connection and initial increased rating 
claims based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

A.  Service Connection For A Low Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The veteran has perfected a timely appeal with respect to the 
claim for service connection for a low back disability on a 
direct basis.  Specifically, throughout the current appeal, 
he has asserted that he has experienced constant low back 
pain since having sustained two in-service injuries to his 
low back.  First, he has described an initial injury to his 
back upon falling 12-15 feet on board a navy ship during his 
active military duty in 1971.  See, e.g., T. at 10-16.  In 
addition, he has reported having been involved in a 
subsequent motorcycle accident (when he was hit broadside) 
during service and then being hospitalized on an intermittent 
basis over the next 18 months.  See, e.g., T. at 12-16.  
Although the veteran reported having received medical 
treatment, including hospitalization, for his low back during 
his active military duty, he has denied having undergone any 
surgical procedures on his back during such service.  
T. at 13.  In addition, the veteran has reported that he did 
not seek post-service treatment of his low back until 
approximately 1983 and 1984.  T. at 16-18.  

Significantly, the competent evidence of record does not 
support the veteran's contentions.  Service medical records 
are negative for complaints of, treatment for, or findings of 
a low back disability.  In this regard, the Board 
acknowledges that, at the April 2005 personal hearing, the 
veteran testified that, when he was "being processed out of 
the Navy," he reported to medical personnel that he was 
experiencing problems with his back.  T. at 14.  Importantly, 
however, the November 1972 Medical Board Report does not 
include any complaints, or findings of, low back problems.  

Furthermore, the claims folder does not contain competent 
evidence of low back pathology until many years after the 
veteran's retirement from service.  According to service 
personnel records contained in the claims folder, the veteran 
retired from active military duty in December 1972.  He 
underwent his first post-service VA examination in February 
1977.  Importantly, the veteran made no complaints regarding 
his low back at that initial post-service evaluation, and the 
examination provided no evidence of low back pathology.  

At a VA joints examination conducted in May 2000, the veteran 
complained of low back pain.  This evaluation, however, did 
not include an examination of the veteran's low back.  

In fact, the first competent evidence of a diagnosed low back 
disability is dated in January 2001.  Specifically, X-rays 
taken of the veteran's lumbosacral spine at that time 
reflected transitional vertebra at L5-S1 (which the 
radiologist felt probably represented lumbarization of the S1 
disc) as well as moderate degenerative arthritic changes of 
the lumbar spine.  At an August 2002 VA outpatient treatment 
session, the veteran complained of low back pain, but no low 
back pathology was shown on physical examination conducted at 
that time.  

Significantly, the claims folder contains no competent 
evidence supporting a finding of the existence of the 
veteran's low back disability (which has been characterized 
as transitional vertebra at L5-S1, lumbarization of the S1 
disc, and moderate degenerative arthritic changes of the 
lumbar spine) during his active military duty.  As the Board 
has discussed in this decision, the service medical records, 
including the November 1972 Medical Board Report, are 
negative for complaints of, treatment for, or findings of, 
low back pathology.  

As noted above, the first medical evidence of a low back 
disability is dated in January 2001, approximately 18 years 
after the veteran's discharge from active military duty.  The 
January 2001 X-ray report reflects transitional vertebra at 
L5-S1, lumbarization of the S1 disc, and moderate 
degenerative arthritic changes of the lumbar spine.  Hence, 
there is no medical evidence that arthritis of the lumbar 
spine was exhibited within one year of separation from 
service.  Moreover, given the lack of any back complaints 
shown in the service medical records, including the Medal 
Board report of 1972, at the 1977 VA examination, or for 
decades thereafter, there is no persuasive evidence of 
continuity of symptomatology.

Furthermore, these diagnosed low back disabilities have not 
been found to be otherwise related to the veteran's active 
service.  At an August 2003 VA outpatient treatment session, 
the veteran asserted that he had experienced a painful back 
for the past 30 years.  Importantly, however, the claims 
folder contains no evidence that the veteran has specialized 
medical knowledge.  Therefore, while the veteran, as a 
layperson, is competent to report his personal observations 
(or knowledge), he is not competent to offer a medical 
opinion as to the cause of etiology of the claimed 
disability.  See, Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
& Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
addition, there has been no continuity of symptoms exhibited 
from service to the initial post-service findings of 
transitional vertebra at L5-S1, lumbarization of the S1 disc, 
and moderate degenerative arthritic changes of the lumbar 
spine in January 2001 (approximately 18 years after his 
retirement from active military duty).  Also, the claims 
folder contains no competent evidence associating the 
veteran's currently diagnosed low back disabilities with his 
active military duty.  

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.  The doctrine of 
reasonable doubt is, therefore, not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

B.  An Initial Increased Rating For The Service-Connected 
Solesus Atrophy Of The Left Calf Muscle

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2005).  By a February 2004 rating action in the present 
case, the RO granted service connection for solesus atrophy 
of the left calf muscle, as secondary to the 
service-connected subtalar triple arthrodesis with 
post-traumatic fracture of the left calcaneous.  In addition, 
the RO awarded an initial compensable evaluation of 
10 percent, effective from May 2003, for the veteran's 
service-connected left calf muscle disability.  

According to the November 1972 Medical Board Report, the 
veteran's primary diagnosed was defined as post-traumatic 
subtalar arthrosis of the left ankle.  He sustained this 
injury in a motorcycle accident.  A physical examination 
conducted at that time reflected the presence of no more than 
one-quarter inch atrophy of the veteran's left calf.  
Subsequently, in November 2003, the veteran underwent a VA 
muscles examination that reflected mild solesus atrophy of 
his left calf muscle.  The examiner who conducted the 
evaluation expressed his opinion that the veteran's left calf 
atrophy was "as . . . [likely] as not secondary to the 
[service-connected] arthrodesis."  In support of this 
conclusion, the examiner explained that, on examination, the 
veteran demonstrated limited left plantar flexion upon 
comparison to his right ankle and that this finding 
contributed "to [his] disuse of [his calf] muscle."  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2005).  As illustrated by the applicable muscle 
group diagnostic codes, disabilities resulting from muscle 
injuries will be classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56(d) (2005).  

Objective findings of a slight muscle disability include a 
minimal scar with no evidence of fascial defect, atrophy, or 
impaired tonus and no impairment of function or metallic 
fragments retained in the muscle tissue.  38 C.F.R. 
§ 4.56(d)(1)(iii) (2005).  Objective findings of a moderate 
muscle disability include entrance and (if present) exit 
scars (small or linear) indicative of short track of missile 
through muscle tissue with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2)(iii) (2005).  Objective findings of a 
moderately severe muscle disability include entrance and (if 
present) exits scars indicative of track of missile through 
one or more muscle groups with indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side and with 
positive evidence (on testing) of impairment of strength and 
endurance upon comparison with the sound side.  38 C.F.R. 
§ 4.56(d)(3)(iii) (2005).  

Objective findings of a severe muscle disability include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in missile track with (upon palpation) loss 
of deep fascia or muscle substance or soft flabby muscles in 
the wound area, abnormal swelling and hardening of the 
muscles in contraction, and severe impairment of function 
upon testing of strength, endurance, or coordinated movements 
when compared with the corresponding muscles of the uninjured 
side.  38 C.F.R. § 4.56(d)(4)(iii) (2005).  If present, the 
following are also signs of severe muscle disability:  

(A)	X-ray evidence of minute multiple scattered 
foreign bodies indicative of intermuscular 
trauma and explosive effect of the missile.  
(B)	Adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather 
than true skin covering in an area where bone 
is normally protected by muscle.  
(C)	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  
(D)	Visible or measurable atrophy.  
(E)	Adaptive contraction of an opposing group of 
muscles.  
(F)	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  
(G)	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  

38 C.F.R. § 4.56(d)(4)(iii) (2005).  

Muscle Group XI includes the posterior and lateral crural 
muscles as well as the muscles of the calf.  The function of 
this particular muscle group involves propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2005).  Evidence of slight impairment 
of Muscle Group XI will result in the assignment of a 
noncompensable evaluation.  Id.  A compensable rating of 
10 percent, pursuant to this diagnostic code, requires 
evidence of moderate impairment to Muscle Group XI.  Id.  The 
next higher evaluation of 20 percent requires evidence of 
moderately severe impairment to Muscle Group XI.  Id.  The 
highest rating allowable under this diagnostic code, 
30 percent, requires evidence of severe impairment to Muscle 
Group XI.  Id.  

In the present case, the veteran claims that an increased 
rating is warranted for the service-connected solesus atrophy 
of his left calf muscle because the severity of this 
disability has worsened and is, therefore, more consistent 
with a higher evaluation.  In particular, the veteran has 
asserted that his left calf is smaller than his right calf 
and that he experiences cramps and pain in his left calf 
which necessitate the use of a cane and the need to keep his 
left lower extremity elevated.  T. at 3-7.  He has denied 
experiencing any swelling in his left calf.  T. at 5.  

The Board acknowledges these complaints.  In this regard, the 
Board notes that, at a September 2002 VA outpatient treatment 
session, the veteran exhibited 4/5 strength in his left lower 
extremity.  Also, the November 2003 VA muscles examination 
demonstrated decreased muscle strength (1/5) in the veteran's 
left lower extremity, some atrophy of his left calf (which 
was manifested by a left calf diameter of "32 degrees" 
compared to "33 degrees" on the right side), and limited 
plantar flexion secondary to the atrophy.  

Importantly, however, no tendon damage was shown on 
examination.  Further, at the conclusion of the examination, 
the examiner expressed his opinion that the solesus atrophy 
of the veteran's left calf was only mild in degree.  
Moreover, the claims folder contains no subsequent treatment 
for the service-connected solesus atrophy of the veteran's 
left calf muscle.  In fact, at the recent personal hearing 
conducted in April 2005, the veteran admitted that he is not 
currently receiving treatment for this disability.  T. at 3.  

Clearly, therefore, while decreased muscle strength in the 
veteran's left lower extremity, mild atrophy of his left calf 
muscle, and limited plantar flexion secondary to atrophy has 
been shown, the objective evaluation findings also reflect no 
evidence of loss of deep fascia or normal firm resistance of 
his left calf muscle, or impairment of endurance specifically 
associated with the service-connected left calf muscle 
disability.  In this regard, the Board reiterates that a VA 
examiner who has recently examined the veteran's lower 
extremities has specifically concluded that the veteran's 
service-connected left calf disability (e.g., the atrophy of 
this extremity) is only mild.  Thus, without competent 
evidence demonstrating moderately severe muscle disability, 
an initial disability rating greater than the currently 
assigned evaluation of 10 percent cannot be awarded.  See, 
38 C.F.R. § 4.73, Diagnostic Code 5311 (2005) (which 
stipulates that objective findings of moderately severe 
impairment to Muscle Group XI is necessary for the grant of a 
20 percent rating).  See also, 38 C.F.R. § 4.56(d)(3)(iii) 
(2005) (regarding the criteria necessary for a finding of 
moderately severe muscle impairment).  

Additionally, at the November 2003 VA muscles examination, 
the veteran reported experiencing pain, aching, and soreness 
in his left calf particularly upon prolonged walking and 
standing.  In this regard, the Board acknowledges that, with 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005).  Importantly, however, despite the veteran's left 
calf complaints, the examiner expressed his opinion, at the 
conclusion of the examination and based upon the objective 
evaluation findings shown therein, that the veteran's left 
calf muscle atrophy is only mild in degree.  Further, as the 
Board has discussed, this recent VA examination demonstrated 
no evidence of loss of deep fascia or normal firm resistance 
of his left calf muscle, or impairment of endurance 
specifically associated with the service-connected left calf 
muscle disability.  

As such, the Board finds that the veteran's left calf pain, 
and any functional limitations that he may experience as a 
result of his service-connected left calf muscle disability, 
are contemplated in the 10 percent rating currently in effect 
for this disorder.  The provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, therefore, do not provide a basis for the 
assigning of an increased rating for the service-connected 
left calf muscle disability.  See also, DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Despite the finding of mild atrophy 
of the left calf muscles, neither the medical records and 
reports, nor the veteran's statements, show the presence of 
such factors as weakened or abnormal movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, instability of station, disturbance of locomotion, 
or interference with sitting, standing, or weight-bearing 
that would be equivalent to functional losses beyond those 
compensated by the current rating.  In other words, there is 
no competent evidence indicating a greater degree of 
functional loss attributable to the left calf muscle 
disability than that commensurate with the 10 percent rating 
currently assigned.  Thus, the regular schedular standards, 
with the 10 percent evaluation currently assigned, adequately 
compensate the veteran for any adverse industrial impact 
caused by his left calf muscle disability.  

Under these circumstances, therefore, a basis upon which to 
assign an initial disability rating greater than 10 percent 
for the service-connected solesus atrophy of the veteran's 
left calf muscle has not been presented.  The preponderance 
of the evidence is against this increased rating claim.  
Thus, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected solesus 
atrophy of the veteran's left calf muscle has resulted in 
marked interference with his employment or have required 
frequent periods of hospitalization.  

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the service-connected solesus atrophy of 
his left calf muscle has resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

The issue of entitlement to service connection for a low back 
disability is denied.  

The issue of entitlement to an initial disability rating 
greater than 10 percent for the service-connected solesus 
atrophy of the left calf muscle is denied.  



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


